Burglary is the offense; the punishment, two years in the State penitentiary.
The facts show a daytime burglary of the private residence of Will Harris.
Mrs. Harris testified that, on the afternoon of the day of the alleged offense, before leaving home, she placed certain *Page 206 
clothing and wearing apparel on the back porch, to be picked up by the cleaner. The screen door to the porch was closed and fastened by a screen latch, and, by reason of spring hinges, would, at all times, remain closed, unless expressly held open or the closing thereof, in some manner, prevented.
A short time after Mrs. Harris left, appellant was seen, by a city detective, trying to sell some wearing apparel under such circumstances as to arouse his suspicion. He inquired of appellant relative thereto, when appellant directed and accompanied the officer to the Harris home and there admitted to them that he took the clothing and wearing apparel from the back porch of the house, the entry to which he gained by opening the screen door. The clothing and wearing apparel in appellant's possession were identified by Mrs. Harris as being the same which she had left on the porch, to be picked up by the cleaner.
The facts showing the entry of the house by means of a breaking and the subsequent taking of the property authorize the conviction.
Appellant did not testify as a witness in his own behalf.
No bills of exception accompany the record.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.